Citation Nr: 0921896	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  04-29 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from 1973 to June 1993, and 
from October 1993 to August 1996, including service in the 
Persian Gulf. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  Due to the Veteran's residence, 
his claims folder remains under the jurisdiction of the RO in 
Montgomery, Alabama.

This appeal was previously before the Board in December 2005, 
when it was remanded for additional development.  Such 
development having been completed, the appeal has been 
returned to the Board for further review.

The Veteran presented testimony at a Central Office hearing 
chaired by the undersigned Veterans Law Judge in March 2005.  
A transcript of the hearing is associated with the claims 
folder.


FINDING OF FACT

The medical evidence is at least in equipoise in showing that 
the Veteran's currently-shown sleep apnea is related to 
service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  

As the Board is granting the benefit sought on appeal, a 
discussion of VA's duties to notify and assist is not 
necessary.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


General Laws And Regulations

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty, or for aggravation in service of a pre-existing injury 
or disease.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be established by demonstrating that the 
disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2008).

Analysis

The Veteran contends that his currently-shown sleep apnea 
developed in service.  Specifically, he contends that the 
condition began after his return from the Persian Gulf in 
1991.

Although the service treatment records do not reflect a 
diagnosis of sleep apnea, they do show the Veteran reporting 
shortness of breath, pain or pressure in chest, and frequent 
trouble sleeping at his April 1993 and May 1996 separation 
examinations.  

Post-service medical records reflect that the Veteran 
underwent a Persian Gulf Registry examination in July 1993, 
at which time he again complained of shortness of breath, 
chest pain, and insomnia.  VA treatment records from the same 
time period show the Veteran reported having these symptoms 
since 1991. 

A September 1993 letter to the Veteran, concerning the 
Persian Gulf Registry examination, reflects that further 
evaluations were necessary.  However, subsequent records show 
that these evaluations were cancelled when the Veteran was 
recalled to active duty in October 1993.  

VA treatment records reflect that in October 1996, the 
Veteran requested a follow-up of his Persian Gulf Registry 
examination due to chest pains he was experiencing at night; 
however there is no indication that any follow-up evaluations 
were performed at that time.  In this regard, the Veteran has 
consistently asserted that further treatment was delayed for 
a couple of years after his spouse passed away in 1997.  

In December 2000, sleep studies, performed at a private 
facility, revealed severe sleep apnea.

In accordance with the December 2005 Board Remand, the 
Veteran underwent a pertinent VA examination in April 2007.  
The examiner acknowledged the breathing problems reported in 
service, but was unable to reach any definitive conclusion as 
to the etiology of the Veteran's currently-shown sleep apnea.

A Veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102 (2008).  Here, specifically in view of 
documented complaints of breathing and sleep problems during 
and since service, the Board finds that the evidence is at 
least in equipoise and, resolving all reasonable doubt in 
favor of the Veteran, service connection for sleep apnea is 
warranted.

ORDER

Service connection for sleep apnea is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


